PREGERSON, Circuit Judge,
dissenting.
MEMORANDUM *
We affirm the district court’s grant of summary judgment to the United States Forest Service. It was not arbitrary or capricious for the agency to conclude that its “Roads and Trails” decision fell within the parameters of categorical exclusions 31.1(b)(3), (4) and (5). Nor was it arbitrary or capricious for the agency to conclude that its “Fence and Utility Line” decision fell within the parameters of categorical exclusions 31.1(b)(4) and 31.2(2). See Alaska Ctr. for the Env’t v. United States Forest Serv., 189 F.3d 851, 857 (9th Cir.1999) (agency interpretation of own categorical exclusion controls unless plainly erroneous or inconsistent with terms).
Because the agency was entitled to treat the ‘Wildland/Urban Interface” decision as a separate project, Forest Conservation Council’s appeal from the denial of injunctive relief has been mooted by the completion of the environmental assessment for this project. See Aluminum, Co. of Am. v. Admin’r, Bonneville Power Admin., 175 F.3d 1156, 1163 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.